Seventy years ago, the United Nations was founded as the collective answer to war and genocide, which had cost the lives of millions of people. The principal idea of the United Nations was to prevent war, to uphold respect for international law and human rights, and to promote social and economic progress.
I myself have not lived through even half of this period. Nevertheless, I believe that today, 70 years later, we all have to ask ourselves if we have really succeeded. We are facing a record high of over 50 violent conflicts, stretching from Syria and Iraq to Yemen, the Sudan and Somalia. We are facing a rise in radicalization and extremism. And we are facing the highest number of refugees since the Second World War. Nearly 60 million people worldwide are on the move as refugees or internally displaced persons. Four million of them are Syrians who have left their country, fleeing from civil war and terror. Every day over 40,000 people flee their homes in search of peace, security or a new life. This challenge is not limited to one region or to one continent. It is a global challenge. It concerns the Mediterranean region, but also South Asia and large parts of Africa.
Europe is currently also witnessing a huge flow of refugees, in particular from the wider Middle East. These global refugee flows pose serious problems for the countries of origin and transit, as well as for the countries of destination. But all affected countries and regions have one thing in common: no country and no region can solve this crisis alone, and no single measure can provide a solution. We need a comprehensive approach covering all the refugee routes, including the countries of origin, transit and destination. Which organization, if not the United Nations, can provide the basis for this collective action? Which organization, if not the United Nations, can contribute to this comprehensive approach?
If we want to reduce the number of refugees, we have to focus our efforts on three key areas.
First, we have to confront the root causes in the countries of origin: civil wars and massive human rights violations and terrorism. In this context, we have to intensify our fight against Daesh and terrorist groups. They must be neutralized and defeated. In the case of Syria, it also means that we have to push harder for a closing of ranks in the region. We will be able to achieve meaningful progress only if major regional
48/55 15-29658

01/10/2015 A/70/PV.22
players, such as Saudi Arabia, Turkey, Egypt and Iran, act in concert. And finally, it means that we have to bring all relevant parties to the Syrian civil war to the table, as United Nations Special Envoy Staffan de Mistura is trying to do. Let me be clear: that does not mean that the current political leadership of Syria can be part of a long-term solution. It has brought endless harm to the people of Syria. But if one wants to make peace, one does not talk only to one’s friends.
The second point is that we need more unity at the international level. Huge efforts have already been made, but the United Nations and its Member States can and should do more. We will be able to make a difference only if we make it possible for the United States and Russia to pull in one direction. The Security Council has to demonstrate unity.
We need a mandate not only for action against Daesh, but also for the protection of civilians. It should include the establishment of safe zones and buffer zones, which would increase people’s security and make access to humanitarian aid much easier. Action by the Security Council would also make it possible for many countries to have the opportunity to join in and offer their support. Our position is clear: Austria would stand ready to contribute to such a United Nations peace operation.
Thirdly, we need a change of system. A system that allows only the fittest or those rich enough to pay the smugglers to reach a safe haven like Europe is wrong. The current system is in fact indirectly sponsoring smugglers. Since 2000 more than 24,000 migrants and refugees have died on their way to Europe. The pictures of refugees drowned in the Mediterranean Sea or suffocated in trucks will continue to haunt us. We therefore need a change of system. We need to create the possibility for refugees to apply for asylum in their countries of origin or neighbouring countries. The United Nations could help in the establishment of such reception and information centres, which would allow resettlement programmes to be introduced.
In my opinion, trafficking in human beings is one of the worst crimes. We should consider systematic and large-scale smuggling a crime against humanity, so that the perpetrators can finally be brought to justice.
There is another crisis area we should not forget about. Last year, like most of those present, I referred to the Russian-Ukrainian conflict as probably the most serious challenge to peace and security in Europe
(see A/69/PV.15). One year later, we still do not see enough positive development. The conflict is ongoing, the number of deaths has even increased, and the socioeconomic consequences are huge.
There is only one way ahead: a peaceful settlement based on dialogue and negotiation. We must find a solution that provides for a free and stable Ukraine enjoying strong ties with both the European Union and the Russian Federation. In this respect the Minsk agreement is and remains the only option on the table. There is no alternative to implementing that agreement. All parties have to live up to their commitments. In that context, let me underline the crucial work the Organization for Security and Cooperation in Europe (OSCE) is doing. The Special Monitoring Mission and the Trilateral Contact Group play a unique role for a peaceful settlement. The OSCE deserves our full support, and Austria will do its utmost to contribute to its work, especially during our OSCE chairmanship in 2017.
All these conflicts show that 70 years after its establishment, we need the United Nations more than ever. However, in some areas the United Nations is pushed to its breaking point. It urgently needs to be reformed in order to be prepared for the future. Which is the way forward?
First, we have to remind ourselves of the purposes and principles of the Charter of the United Nations. The Charter is and remains our backbone. Failure is guaranteed if we do not respect it.
Secondly, we have to look at the functioning of the main bodies. We need a Security Council that is united and can act swiftly. We therefore welcome the efforts to improve the Council’s work, and we support the initiatives to suspend the use of the veto in cases of mass atrocities. In order to be able to address global challenges, we all need a United Nations that is capable of taking action and a Security Council that is more representative, accountable and transparent.
We highly value the fact that one of the headquarters of the United Nations is in Vienna, and we will continue to support it actively. We remain committed to act as a place for international dialogue, such as the Iran nuclear talks that took place in Vienna this year.
We will also continue to contribute to all diplomatic initiatives for a better world. In this sense, one key area for us is nuclear disarmament. The Review Conference of the Parties to the Treaty on the Non-Proliferation of
15-29658 49/55

A/70/PV.22 01/10/2015
Nuclear Weapons last May failed to reach an agreement, but there is growing international momentum on nuclear disarmament and non-proliferation. At that Conference, I delivered a joint statement on the humanitarian consequences of nuclear weapons on behalf of 159 States. And the Vienna Conference on the Humanitarian Impact of Nuclear Weapons last December resulted in a humanitarian pledge, which has been endorsed by 116 States. Austria, together with other sponsors, will submit several draft resolutions on the humanitarian initiative, and we hope that they will receive broad support.
Seventy years after Hiroshima and Nagasaki, nuclear weapons still pose one of the most serious threats to humankind. I can assure the Assembly that Austria will fight for a world free of nuclear weapons to make our world a safer place.
The global challenges we are facing require a strong United Nations. We therefore thank Secretary- General Ban Ki-moon for all his work. I can assure the Assembly that Austria will remain committed to the United Nations and to our Secretary-General. They can continue to count on our continuous support.
